Sharpstein, J.:
The judgment appealed from was rendered and entered against the defendants as copartners, with an order that the same should be satisfied out of their partnership property. The defense is, that the defendants have been individually discharged in insolvency from their debts. We have already held, in Glenn *640v. Arnold, ante, 631, that, such discharges did not operate to release the partnership indebtedness, for the reason that the insolvency court, by the proceedings, had upon the. individual petitions of the insolvents, acquired no jurisdiction over the partnership property.
Judgment affirmed.
Thornton, J., and Myrick, J., concurred.